—Judgment, Supreme Court, New York County (Bonnie Wittner, J., at suppression hearing; Laura Drager, J., at plea and sentencing), rendered May 28, 1997, convicting defendant of criminal pos*7session of a controlled substance in the second degree, and sentencing him, as a second felony offender, to a term of 6 years to life, unanimously affirmed.
The motion court correctly concluded that the search of defendant’s bag was proper as incident to the lawful arrest since that property had not yet been reduced to the exclusive control of the police (People v Manigault, 247 AD2d 255; People v Wylie, 244 AD2d 247). Moreover, defendant and his accomplice had not yet been handcuffed when defendant’s bag was searched in close proximity to the arrest. Concur — Sullivan, J. P., Milonas, Rosenberger, Nardelli and Williams, JJ.